           Case 1:19-cr-00074-DAD-BAM Document 42 Filed 04/30/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00074-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           AND ORDER
14   RAUL GUTIERREZ-ORTEGA, and                          DATE: May 11, 2020
     RAFAEL FLORES-DeLaRIVA,                             TIME: 1:00p.m.
15                                                       COURT: Hon. Barbara A. McAuliffe
                                  Defendants.
16

17
            This case is set for status conference on May 11, 2020. On April 17, 2020, this Court issued
18
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before June 15, 2020, and allows judges to continue all criminal matters to a date after June
20
     1. This and previous General Orders were entered to address public health concerns related to COVID-
21
     19.
22
            Although the General Orders address the district-wide health concern, the Supreme Court has
23
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
24
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
25
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28
      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT; FINDINGS
30    AND PROPOSED ORDER CONTINUING STATUS
      CONFERENCE
           Case 1:19-cr-00074-DAD-BAM Document 42 Filed 04/30/20 Page 2 of 4


 1 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 2 or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 5 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 6 the ends of justice served by taking such action outweigh the best interest of the public and the

 7 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 8 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 9 ends of justice served by the granting of such continuance outweigh the best interests of the public and
10 the defendant in a speedy trial.” Id.

11          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

23 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

24 pretrial continuance must be “specifically limited in time”).

25                                                 STIPULATION

26
27          The parties note that General Order 612 acknowledges that a judge may make “additional
            1

   findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18,
28 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT; FINDINGS
30    AND PROPOSED ORDER CONTINUING STATUS
      CONFERENCE
           Case 1:19-cr-00074-DAD-BAM Document 42 Filed 04/30/20 Page 3 of 4


 1         Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 2 through defendants’ counsel of record, hereby stipulate as follows:

 3         1.      By previous order, this matter was set for status on May 11, 2020.

 4         2.      By this stipulation, defendant now moves to continue the status conference until

 5 September 28, 2020, and to exclude time between May 11, 2020, and September 28, 2020, under Local

 6 Code T4.

 7         3.      The parties agree and stipulate, and request that the Court find the following:

 8                 a)     The government has represented that the discovery associated with this case has

 9         been produced to counsel.

10                 b)     Counsel for the defendants desire additional time to consult with their clients

11         about a possible resolution to this matter and to otherwise prepare for trial.

12                 c)     Counsel for the defendants believe that failure to grant the above-requested

13         continuance would deny them the reasonable time necessary for effective preparation, taking into

14         account the exercise of due diligence.

15                 d)     The government does not object to the continuance.

16                 e)     In addition to the public health concerns cited by General Order 617, and

17         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18         this case because counsel or other relevant individuals have been encouraged to telework and

19         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

20         contact should the hearing proceed.

21                 f)     Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendant in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25         et seq., within which trial must commence, the time period of May 11, 2020 to September 28,

26         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

28         of the Court’s finding that the ends of justice served by taking such action outweigh the best
      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT; FINDINGS
30    AND PROPOSED ORDER CONTINUING STATUS
      CONFERENCE
           Case 1:19-cr-00074-DAD-BAM Document 42 Filed 04/30/20 Page 4 of 4


 1          interest of the public and the defendant in a speedy trial.

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
      Dated: April 30, 2020                                   MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ JESSICA A. MASSEY
10                                                            JESSICA A. MASSEY
                                                              Assistant United States Attorney
11

12
      Dated: April 30, 2020                                   /s/ ROGER BONAKDAR
13                                                            ROGER BONAKDAR
14                                                            Counsel for Defendant
                                                              RAUL GUTIERREZ-ORTEGA
15

16    Dated: April 30, 2020                                   /s/ VIRNA L. SANTOS
                                                              VIRNA L. SANTOS
17                                                            Counsel for Defendant
                                                              RAFAEL FLORES-DeLaRIVA
18

19                                                    ORDER
20
            IT IS SO ORDERED that the Status Conference is continued from May 11, 2020 to September
21
     28, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
22
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
23

24 IT IS SO ORDERED.

25      Dated:    April 30, 2020                               /s/ Barbara   A. McAuliffe           _
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT; FINDINGS
30    AND PROPOSED ORDER CONTINUING STATUS
      CONFERENCE
